PER CURIAM
Appellant in this mental commitment case appeals a judgment committing him to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder and is dangerous to others. A discussion of the facts would be of no benefit to the bench and bar. The state concedes that the record lacks clear and convincing evidence that defendant’s mental illness has caused him to be dangerous to others. We find the state’s concession to be well-founded and therefore accept it.
Reversed.